Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES THIRD QUARTER 2& QUARTERLY CASH DIVIDEND October 30, 2013 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”), parent company of First Bank of Georgia, today reported net income of $843,000, or $0.23 per diluted common share, for the three months ended September 30, 2013, compared to net income of $2,242,000, or $0.62 per diluted common share, for the three months ended September 30, 2012. The Company reported net income of $5,269,000, or $1.47 per diluted common share, for the nine months ended September 30, 2013, compared to net income of $5,229,000, or $1.45 per diluted common share, for the nine months ended September 30, 2012. Book value totaled $16.03 per common share at September 30, 2013, up from $15.50 per common share at September 30, 2012. Reported earnings represent a 12.13% return on average equity (annualized) and a 1.44% return on average assets (annualized) for the nine month period ended September 30, 2013. Remer Y. Brinson III, President & CEO of the Company, stated “The Company continues to report strong earnings performance through the first three quarters of 2013. Asset quality continues to improve and has resulted in a credit provision to our allowance for loan losses during the year. Through the first nine months of 2013, we have had net recoveries of 0.51% of average loans. Non-performing assets have declined to 1.66% of total assets, down from 1.88% one year ago. Third quarter earnings are down from recent quarters as mortgage volume declined and yields declined on the sale of mortgage loans due to increasing market interest rates.” Brinson continued, “We have seen an increase in loan demand during the year, although bank loan outstandings, excluding the allowance for loan loss, have declined slightly during the first nine months. However, deposit growth remains strong. Core deposits, excluding Certificates of Deposits, have grown 14.0% (annualized) during the year.” Total assets have declined 1.2% to $500.1 million since December 31, 2012. Total loans, excluding loans held for sale, declined 1.1% during the nine month period ended September, 2013, to $262.8 million. Core deposits totaled $273.6 million at September 30, 2013, compared to $247.6 million at December 31, 2012, an increase of 10.5%. Georgia-Carolina Bancshares’ Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on November 19, 2013, to shareholders of record as of November 12, 2013. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County (Martinez and Evans), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) September 30, December 31, (Unaudited) ASSETS Cash and due from banks $ 18,970 $ 30,279 Securities available-for-sale 156,571 132,760 Loans 262,815 265,831 Allowance for loan losses ) ) Loans, net 257,641 259,877 Loans held for sale at fair value 27,694 48,432 Bank-owned life insurance 14,703 10,001 Bank premises and fixed assets 9,513 8,790 Accrued interest receivable 1,852 1,772 Other real estate owned, net of allowance 5,136 5,876 Federal Home Loan Bank stock 697 1,865 Other assets 7,348 6,523 Total assets $ 500,125 $ 506,175 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 79,743 $ 70,880 Interest-bearing: NOW accounts 56,752 57,482 Savings 61,164 64,236 Money market accounts 75,959 54,982 Time deposits of $100,000, and over 99,061 111,537 Other time deposits 56,700 57,839 Total deposits 429,379 416,956 Federal Home Loan Bank and other borrowings - 25,028 Repurchase agreements 6,268 3,333 Other liabilities 7,313 4,533 Total liabilities 442,960 449,850 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,565,246 and 3,528,296 shares issued and outstanding 4 4 Additional paid-in-capital 16,042 15,687 Retained earnings 43,984 39,177 Accumulated other comprehensive income ) 1,457 Total shareholders' equity 57,165 56,325 Total liabilities and shareholders' equity $ 500,125 $ 506,175 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Interest income Interest and fees on loans $ 3,795 $ 4,579 $ 11,465 $ 13,754 Interest on taxable securities 635 502 1,784 1,542 Interest on nontaxable securities 143 109 386 335 Interest on Federal funds sold and other interest 8 10 42 51 Total interest income 4,581 5,200 13,677 15,682 Interest expense Interest on time deposits of $100,000 or more 253 376 801 1,275 Interest on other deposits 255 349 811 1,088 Interest on funds purchased and other borrowings 4 220 14 670 Total interest expense 512 945 1,626 3,033 Net interest income 4,069 4,255 12,051 12,649 Provision for loan losses 15 ) ) ) Net interest income after provision for loan losses 4,054 4,984 13,838 12,948 Noninterest income Service charges on deposits 414 380 1,174 1,114 Mortgage banking activities 1,765 3,929 6,462 8,724 Gain on sale of other real estate 22 10 181 16 Gain on sale of securities - 10 91 11 Other income/loss 503 506 2,386 1,375 Total noninterest income 2,704 4,835 10,294 11,240 Noninterest expense Salaries and employee benefits 3,299 3,449 9,664 9,351 Occupancy expenses 387 391 1,122 1,168 Other real estate expenses 351 918 1,053 1,409 Other expenses 1,596 1,749 4,875 4,610 Total noninterest expense 5,633 6,507 16,714 16,538 Income before income taxes 1,125 3,312 7,418 7,650 Income tax expense 282 1,070 2,149 2,421 Net income $ 843 $ 2,242 $ 5,269 $ 5,229 Net income per share of common stock Basic $ 0.24 $ 0.62 $ 1.48 $ 1.45 Diluted $ 0.23 $ 0.62 $ 1.47 $ 1.45 Dividends per share of common stock $ 0.045 $ 0.040 $ 0.130 $ 0.080
